UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X                   02/24/2020
                                                               :
 DAMIAN DALLA-LONGA,                                           :
                                                               :
                                              Petitioner, :         19 Civ. 11246 (LGS)
                                                               :
                            -against-                          :           ORDER
                                                               :
 MAGNETAR CAPITAL LLC,                                         :
                                                               :
                                              Respondent. :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, by letters to Chambers on February 14, 2020 and February 21, 2020, the

parties jointly proposed redactions to Petitioner’s memorandum of law and supporting documents

in support of Petitioner’s Petition to Vacate the Arbitration Award. Where the redactions were

disputed, the parties provided their respective positions. It is hereby

        ORDERED that the parties’ proposed redactions are GRANTED and, where the parties

dispute the proposed redactions, Respondents’ proposed redactions are GRANTED. Although

“[t]he common law right of public access to judicial documents is firmly rooted in our nation’s

history,” this right is not absolute, and courts “must balance competing considerations against”

the presumption of access. Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119–20 (2d Cir.

2006) (internal quotation marks omitted); see also Nixon v. Warner Commc’ns., Inc., 435 U.S.

589, 599 (1978) (“[T]he decision as to access is one best left to the sound discretion of the trial

court, a discretion to be exercised in light of the relevant facts and circumstances of the particular

case.”). The proposed redactions are necessary to prevent unauthorized dissemination of

confidential business information. It is further

        ORDERED that Petitioner shall file the memorandum of law and supporting documents

in support of his Petition to Vacate the Arbitration Award, with redactions consistent with those
proposed by Respondents, by February 28, 2020.

Dated: February 24, 2020
       New York, New York




                                            2
